Order unanimously modified by striking out the words “ on or before November 21st, 1938,” and inserting in place thereof the following: “ ten days after service of a copy of the order of this court affirming the order of the Special Term entered herein on the 13th day of October, 1938, denying motion to modify demand for a bill of particulars, with notice of entry thereof,” and as so modified affirmed, with ten dollars costs and disbursements to the respondent. No opinion. Present — Martin, P. J., Townley, Dore, Cohn and Callahan, JJ.